Citation Nr: 0531633	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of visual 
acuity as a result of a left eye injury.

2.  Entitlement to service connection for traumatic arthritis 
of the low back.

3.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision that, among 
other things, denied a claim of entitlement to service 
connection for traumatic arthritis of the low back.  The 
veteran testified at a hearing at the RO in September 1997.  
The Board remanded the issue for additional development in 
July 1999, February 2001, June 2003, and October 2003.

This matter is also before the Board on appeal of a November 
2002 rating decision by the RO that denied a claim of 
entitlement to service connection for peripheral neuropathy 
due to herbicide exposure.  The Board remanded this issue for 
additional development in June 2003, and again in October 
2003.

Finally, this matter is before the Board on appeal of a 
January 2003 rating decision by the RO that denied an 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of a left eye 
injury, including loss of visual acuity.  In this regard, it 
should be noted that the claim of service connection for a 
laceration scar above the left eye was granted by the Board 
in February 2001; therefore, the current issue is limited to 
that of residuals of injury affecting the left eye itself, 
which is characterized as loss of visual acuity.  In June 
2003, the Board granted the veteran's application to reopen a 
claim of service connection for residuals of a left eye 
injury and remanded the issue for additional development.  
The Board remanded again in October 2003 for additional 
medical opinion.


FINDINGS OF FACT

1.  The veteran does not have loss of visual acuity as a 
result of an in-service left eye injury.

2.  The veteran does not have traumatic arthritis of the low 
back that is attributable to his military service.

3.  The veteran does not have peripheral neuropathy that is 
attributable to in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  The veteran does not have a loss of visual acuity in the 
left eye that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

2.  The veteran does not have traumatic arthritis of the low 
back that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).

3.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1116, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he has faulty vision in his left 
eye that is a result of a shrapnel wound received in the left 
eyebrow; that the pain-producing mild degenerative changes of 
the lumbar spine are a result of a back sprain incurred in 
service; and that he has peripheral neuropathy caused by his 
presumptive exposure to herbicides while serving in Vietnam.

The veteran's service medical records (SMRs) are of record, 
and they show no evidence of any disease or injury related to 
any of these claimed disabilities.  However, there is of 
record a copy of a November 1968 Report of Casualty which 
shows that the veteran suffered a laceration above the left 
eye, and possible dislocation of the left shoulder and back 
strain when the landing craft in which he was embarked struck 
a mine and sank.  Also of record are buddy statements 
supporting the veteran's history of the wound incurred when 
his landing craft was sunk, and other family member and buddy 
statements attesting to the back pain suffered by the veteran 
since he returned from Vietnam.  

The veteran has been afforded many examinations in connection 
with these claims, and there are many treatment records from 
VA Medical Centers (VAMCs) of record.  In a statement dated 
in July 2003, the veteran's representative noted that there 
are no private medical records associated with the veteran's 
claims.  

A discharge note dated in March 1996 noted that the veteran 
had degenerative joint disease (DJD) of the spine.  X-ray 
examination results dated in May 1997 showed that the veteran 
had slight L3-L4 narrowing.  Another discharge note, dated in 
February 1998, noted that the veteran's back pain was 
referred to the VAMC neurology clinic.  The neurology clinic 
reported that the veteran had a mild L4-L5 bulging, as well 
as numbness on the left side, reportedly due to neuralgia and 
neuropathy of the left lateral femoral cutaneous nerve, which 
was reported by the neurologist to be a self-limiting 
illness.  The report of a September 1998 MRI of the spine 
revealed mild generalized bulge at L4-L5 and focal central 
bulge at L5-S1.

Of record is the February 1999 report of a consultation that 
evaluated the veteran's scar over the left eye, and opined as 
to whether or not the scar and the injury causing it were 
etiologically related to complaints over the preceding four 
to five years of headaches, dry feeling in the eye, and 
sensitivity to light.  The examining physician found a well-
healed and non-tender thin scar through the right upper brow.  
The eyelids were both clinically normal, and closed normally 
over the eyes.  The examiner's opinion was that she doubted 
that this old scar was directly responsible for the eye 
symptoms experienced by the veteran over the last few years.  

Of record is the report of an emergency room (ER) visit, 
dated in August 1999, reporting that the veteran came to the 
ER complaining of increased pain in his back and numbness in 
his legs.  The ER physician noted that the veteran was able 
to get out of the wheelchair and ambulate without difficulty, 
and was observed to be able to bend, stoop, squat, lie on his 
stomach, and do any other kind of movements which seemed 
necessary to do.  Straight leg raise and deep tendon reflexes 
were normal.  The doctor concluded that he saw no evidence of 
any signs of any severe back disease.

On remand from the Board, the veteran was afforded a 
neurological examination in September 1999.  The examiner 
found the veteran's spine was fully mobile.  Straight leg 
raising was possible to about 45 degrees in each leg, 
restricted mostly by tightness in the muscles.  Muscle 
strength, mass, and tone were normal.  The examiner noted 
that the veteran had a hobbling limp with his left leg, 
complaining of pain.  The examiner also noted that the 
veteran used a Canadian crutch, but that he did not need the 
crutch to get about.  The examiner noted that earlier x-rays 
showed facet joint disease and minimal annular bulging at L4-
L5 and L5-S1.  The examiner concluded that, based on his 
examination, the veteran had chronic low back pain secondary 
to osteoarthritis of the lumbosacral spine, but that there 
was no evidence of radiculopathy or neuropathy.  

The veteran was afforded an eye examination given in January 
2000, which showed early cataract and dermatochalasis in both 
eyes, the left upper lid/brow scar sustained from the 1968 
shrapnel wound, and dry eyes.  The examiner noted that there 
was no evidence that the veteran's left upper lid/brow 
scarring was contributing to his diminished vision in the 
left eye.  He further opined that it was most likely that 
early cataracts were contributing to the veteran's 20/40 
vision in the left eye.  The examiner also noted that, while 
it was possible that the left upper eyelid scarring could 
contribute to his dry eye sensation, it was noted that the 
veteran experienced dry eye in both eyes, and that, in any 
event, the dry eye sensation was controlled quite well by the 
use of artificial tears.  

A VA treatment note dated in March 2002 listed a diagnosis of 
peripheral neuropathy due to Agent Orange exposure, but 
provided no explanation for the listed diagnosis.  

The veteran was afforded another evaluation of his low back 
in June 2002.  He complained that his legs were getting numb, 
and that he had difficulty ambulating at times.  X-ray 
examination showed mild degenerative changes of the lumbar 
spine without evidence of significant spinal stenosis.   The 
examiner assessed sacroiliac instability, and opined that 
there was a high probability of alcohol induced neuropathy, 
though the veteran claimed he was no longer consuming 
alcohol.  

Following the Board's June 2003 remand, the veteran was 
afforded several examinations in July 2003.  An examination 
for peripheral neuropathy found no clear evidence of a 
peripheral neuropathy, nor did a medical record review 
suggest the presence of peripheral neuropathy.  This examiner 
noted the veteran's history, including the injuries sustained 
in Vietnam in the course of the sinking of the landing craft 
he was on.  The examiner also noted that the veteran admitted 
to having consumed large amounts of alcohol in the past, but 
asserted that he no longer drank alcohol.  The examiner 
referred the veteran for an electro-myography/nerve 
conduction velocity (EMG/NCV) examination.  The neurologist 
reported a mild sensory neuropathy in the peroneal sensory 
nerve in both lower extremities, but that the veteran did not 
want to proceed with the EMG because he could "not tolerate 
the muscle."

Another examiner found the veteran moved easily about, and 
that there was no evidence of painful motions or restricted 
range of motion of the back.  The examiner assessed 
subjective complaints of mechanical low back pain with no 
evidence of lumbar spine neurological cause for his suspected 
peripheral neuropathy.  The examiner further stated that he 
found no evidence that there was ongoing neurological deficit 
of a central source.  This examiner concluded that the 
veteran's long-standing history of psychological issues, as 
well as issues related to his left eye, could account for 
part of his difficulty with uncoordinated gait.  The examiner 
concluded that his best clinical diagnosis would be mild 
degenerative arthrosis of the lumbar spine without antecedent 
history of acute cause or neurological compromise.  An 
addendum to this examiner's report provided the examiner's 
medical opinion that the veteran's current lumbosacral 
arthritis cannot be medically directly related to his time in 
military service.  

A treatment note dated in June 2004 reported that the veteran 
had been involved in a motor vehicle accident, and as a 
result he complained of numbness on the right side of the 
face, and neck and chest pain, but denied back pain.  

A VA examination given in October 2004 noted normal 
psychomotor movement, with no tremors, no dyskinesias; the 
veteran used a walker.  This examiner's assessment included 
that the veteran was dependent on cocaine and abused 
marijuana.  

The veteran was afforded another examination for peripheral 
neuropathy in April 2005.  The examiner referenced the 
incomplete July 2003 EMG/NCV examination, which demonstrated 
a mild sensory neuropathy in the peroneal sensory nerves in 
both lower extremities.  After review of the records and 
examination of the veteran, the April 2005 examiner concluded 
that there was some evidence, based on the limited EMG study 
done in 2003, that the veteran has a mild predominantly 
sensory neuropathy in both lower extremities.  The examiner 
noted that such a finding is consistent with many diagnoses, 
but, in this particular case, the examiner opined that the 
neuropathy is most likely related to his history of alcohol 
abuse.  He further opined that it would not be likely that 
the veteran's neuropathy would be a residual of exposure to 
Agent Orange which had occurred decades prior to the EMG.  
The examiner concluded that there is no evidence for 
peripheral neuropathy related to Agent Orange; rather, the 
veteran's peripheral neuropathy would be more reasonably 
related to a history of chronic alcohol abuse and the 
veteran's current use of many medications.  

Finally, the veteran was afforded another eye examination 
given in April 2005.  Uncorrected visual acuity was 20/25 in 
the right eye, and 20/60 in the left eye.  Corrected visual 
acuity at distance was 20/25 in the right eye, and 20/25 +2 
in the left eye; corrected near vision was 20/25 in both 
eyes.  Visual field and motility were normal in both eyes.  
External examination showed a well-healed 3.5 cm. scar on the 
left brow, which was described as subtle and non-disfiguring.  
The rest of the external examination, including the pupils, 
was normal.  The examining physician diagnosed mild hyperopia 
with astigmatism in both eyes.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A.  Loss of visual acuity

Here, the medical evidence of record shows that the veteran 
has mild hyperopia with astigmatism in both eyes.  The 
January 2000 examination showed early cataracts and 
dermatochalasis in both eyes.  The examiner noted that there 
was no evidence that the veteran's left upper lid/brow 
scarring was contributing to his diminished vision in the 
left eye.  The May 2005 examination showed the veteran has 
refractive error.  Thus, while there is medical evidence of a 
current disability, and evidence of an in-service injury to 
the brow near the eye, there is no medical evidence of a 
nexus between the current refractive error and the in-service 
injury.  Without medical evidence of a nexus between the 
current disability and the in-service injury, service 
connection must be denied.  The Board also notes that 
refractive error is not a disease within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2005).  The 
reference to problems with refractive error is unaccompanied 
by any suggestion that it was caused or made worse by the in-
service trauma to the eyebrow or the residual laceration 
scar.  Moreover, there is no suggestion that the in-service 
trauma affected the eye itself; instead, it affected the brow 
of the eye.  For these reasons, the Board finds that the 
preponderance of the evidence is against this claim of 
service connection.

B.  Back

Here, there is medical evidence of a current low back 
disability.  The record shows the veteran has a diagnosis of 
mild degenerative changes of the lumbar spine, without 
evidence of significant spinal stenosis.  There is also 
evidence of an in-service back sprain complained of following 
the sinking of the landing craft in which the veteran was 
embarked.  However, there is no medical evidence of a nexus 
between the current back disability and the in-service 
injury.  To the contrary, the August 2003 addendum to the 
July 2003 VA back examination, written by an examiner who 
noted he had reviewed the veteran's record, including his 
Vietnam injuries, specifically opined that the veteran's 
current lumbosacral arthritis cannot be medically related to 
his time in service.  Without medical evidence of a nexus 
between the current disability and the in-service injury, 
service connection must be denied.

C.  Peripheral neuropathy

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include acute and subacute peripheral neuropathy.  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  However, acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Further, Note 2 under 38 
C.F.R. § 3.309(e) states that, for the purposes of that 
section, "the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  (Emphasis 
in the original.)

Here, the veteran claims to have peripheral neuropathy as a 
result of exposure to Agent Orange while serving in Vietnam.  
The record shows that the veteran served in Vietnam during 
the circumscribed period, and is therefore presumed to have 
been exposed to herbicide agents.  However, as can be seen in 
the foregoing recitation of the regulations governing service 
connection for peripheral neuropathy associated to exposure 
to herbicides in Vietnam, the veteran's claimed peripheral 
neuropathy does not meet the criteria for the presumption for 
three reasons.  First, the veteran's peripheral neuropathy 
did not manifest to a degree of 10 percent within one year 
after the last date on which he performed active naval 
service in Vietnam.  Next, the veteran's peripheral 
neuropathy did not appear within weeks or months of exposure 
to herbicide agents, and finally, it was not acute or 
subacute in nature.  In short, the veteran's claimed 
peripheral neuropathy does not meet the regulatory criteria 
for service connection based on presumptive exposure to 
herbicides in Vietnam.   

The medical evidence of record also shows that the veteran's 
peripheral neuropathy is not otherwise related to his 
military service, that is, on a basis other than that of 
presumptive exposure to herbicides.  The report of the April 
2005 VA peripheral neuropathy examination concluded that the 
veteran has what is described as a mild predominantly sensory 
neuropathy in both lower extremities.  This examiner noted 
that this is consistent with many diagnoses, but that it is 
most likely that the veteran's peripheral neuropathy is 
related to his history of alcohol abuse.  This opinion 
evidence is uncontradicted and consequently outweighs the 
veteran's claims to the contrary.

In sum, the Board finds that service connection cannot be 
granted for the veteran's peripheral neuropathy because it is 
not related to his presumptive exposure to herbicide agents 
while serving in Vietnam, and that it is more likely than not 
attributable to his chronic alcohol abuse.   

The only evidence of record supportive of the veteran's 
claims that his current disabilities are related to his 
military service consists of the lay statements of the 
veteran himself, and, in the case of his eye and back claims, 
the lay statements of his relatives and friends.  Competent 
lay evidence is evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2005).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe the symptoms he experiences, and his friends and 
relatives are competent to describe what they see, they are 
not competent to provide medical opinions as to the etiology 
of the veteran's disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  The veteran's current 
visual acuity deficit, back disorder, and peripheral 
neuropathy are not traceable to disease or injury incurred in 
or aggravated during active military service.



III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, and in follow-up notifications dated in September and 
October 2002, June 2003, and October 2004.  (Although the 
notice required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the service connection benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and eight supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, and secured examinations during 
the pendency of his claim in order to assist in the 
development of his claims.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for loss of visual acuity 
as a result of a left eye injury is denied.

Entitlement to service connection for traumatic arthritis of 
the low back is denied.

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


